


109 HR 5506 IH: State Accountability in Licensing

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5506
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To preclude the acceptance of a driver’s license as a
		  document establishing identity, for purposes of employment eligibility
		  verification, if the State issuing the license permits use of a taxpayer
		  identification number that is not a social security account number in the
		  application process.
	
	
		1.Short titleThis Act may be cited as the
			 State Accountability in Licensing
			 Act.
		2.Precluding use of
			 taxpayer identification numbers in driver’s license issuanceSection 274A(b)(1)(D)(i) of the Immigration
			 and Nationality Act (8 U.S.C. 1324a(b)(1)(D)(i)) is amended by striking
			 section; and inserting section, except that if a State
			 permits an applicant for the license or document to use a taxpayer
			 identification number that is not a social security account number in the
			 application process, the license or document may not be used to verify
			 employment eligibility under this section;.
		
